Exhibit 10.10

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT is entered into as of the 21st day of April, 2010,
by and between THL Credit, Inc., a corporation organized and existing under the
laws of Delaware (the “Corporation”) and THL Credit Partners BDC Holdings, L.P.
(the “Purchaser”).

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

i. PURCHASE AND SALE OF THE SHARES

 

  a. Subject to the terms and conditions of this Agreement, the Corporation
agrees to sell to the Purchaser, and the Purchaser agrees to purchase from the
Corporation 6,307,692 shares of common stock, par value $0.001 (the “Shares”) at
a price per Share of $13.00 for an aggregate purchase price of $81,999,996.
Payment by the Purchaser shall be made to the Corporation by wire transfer of
immediately available funds to a bank account designated by the Corporation
against delivery by the Corporation to the Purchaser of certificates for the
Shares to be purchased by the Purchaser.

 

  b. The offering and sale of the Shares are being made pursuant to the
Registration Statement and the Prospectus (as such terms are defined below). The
Purchaser acknowledges that the Corporation intends to enter into a purchase
agreement with certain underwriters pursuant to which it intends to offer and
sell (the “Offering”) up to an aggregate of 16,657,692 shares of its Common
Stock to the public pursuant to the Registration Statement and Prospectus.

 

  c. The Corporation has filed with the Securities and Exchange Commission (the
“Commission”) a preliminary prospectus (the “Preliminary Prospectus”) and will
file a final prospectus (collectively, the “Prospectus”) with respect to the
Corporation’s registration statement on Form N-2 (File No. 333-159636) (the
“Registration Statement”) reflecting the Offering, including all amendments
thereto, the exhibits and any schedules thereto and the documents otherwise
deemed to be a part thereof or included therein by the rules and regulations of
the Commission (the “Rules and Regulations”) in conformity with the Securities
Act of 1933, as amended (collectively with the Rules and Regulations, the
“Securities Act”), including Rule 497 thereunder. The Purchaser hereby confirms
that it has had full access to the Registration Statement, the Preliminary
Prospectus, and the other information incorporated by reference therein, and was
able to read, review, download, and print such materials.



--------------------------------------------------------------------------------

  d. The Registration Statement has been declared effective under the Securities
Act; any required filing of the Prospectus pursuant to Rule 497 will be made in
the manner and within the time period required by Rule 497; and no stop order
suspending the effectiveness of the Registration Statement has been issued under
the Securities Act, no order preventing or suspending the use of the Preliminary
Prospectus or the Prospectus has been issued and no proceedings for any of those
purposes have been instituted or are pending or threatened by the Commission.

 

  e. Closing of the purchase and sale of Shares pursuant to this Agreement is
conditioned on the closing of the purchase and sale of Shares pursuant to the
Offering and shall occur at the same time.

 

  f. The Purchaser agrees that it has entered into a standard lockup agreement
with the underwriters in the Offering covering all shares purchased by it from
the Corporation.

 

ii. The Corporation hereby represents and warrants to, and covenants for the
benefit of, the Purchaser that:

 

  a. The Corporation has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Subscription
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Subscription Agreement by the Corporation and the
consummation by it of the transactions contemplated hereunder have been duly
authorized by all necessary corporate action on the part of the Corporation.
This Subscription Agreement, when accepted by the Corporation, shall have been
duly executed by the Corporation and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the
Corporation enforceable against the Corporation in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

  b. When issued and paid for pursuant to the terms hereof, the Shares to be
sold hereunder by the Corporation will be validly issued and outstanding, fully
paid and non-assessable shares of Common Stock, free and clear of all liens and
free of any preemptive or similar rights.



--------------------------------------------------------------------------------

iii. The Purchaser hereby represents and warrants to, and covenants for the
benefit of, the Corporation that:

 

  a. The Purchaser has full power and authority to execute and deliver this
Subscription Agreement, to make the representations and warranties specified
herein and to consummate the transactions contemplated herein. The execution and
delivery of this Subscription Agreement by the Purchaser and the consummation by
it of the transactions contemplated hereunder have been duly authorized by all
necessary action on the part of the Purchaser. This Subscription Agreement has
been duly and validly authorized, executed and delivered by the Purchaser and
constitutes the legal, valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The Purchaser acknowledges and agrees that the
Corporation has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section ii of this Subscription Agreement.

 

  b. The execution, delivery and performance by the Purchaser of this
Subscription Agreement and the consummation by the Purchaser of the transactions
contemplated herein and therein will not conflict with or constitute a material
breach of, or default under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Purchaser
pursuant to any contract, indenture, mortgage, loan agreement, note, lease or
other instrument or agreement to which the Purchaser is a party or by which it
may be bound, or to which any of the property or assets of the Purchaser is
subject, nor will any such action result in any violation of the provisions of
the articles of incorporation, bylaws or other organizational documents of the
Purchaser or any applicable law, administrative regulation or administrative or
court decree.

 

  c. The Purchaser understands that nothing in this Subscription Agreement or
any other materials presented to the Purchaser in connection with the purchase
and sale of the Shares constitutes legal, tax, or investment advice. The
Purchaser has consulted such legal, tax, and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.

 

iv. The foregoing representations, warranties and agreements, together with all
other representations and warranties made or given by the Purchaser to the
Corporation in any other written statement or document delivered in connection
with the transactions contemplated hereby, shall be true and correct in all
respects on and as of the date of this Subscription Agreement and the Closing
Date, as if made on and as of each such date, and shall survive each such date
and if there should be any material change in such information prior to the
Closing Date of the sale of the Shares, the Purchaser shall immediately furnish
in writing such revised or corrected information to the Corporation. The
Purchaser understands that the Corporation will rely upon the accuracy and truth
of the foregoing representations, warranties and agreements, and the Purchaser
hereby consents to such reliance.



--------------------------------------------------------------------------------

v. Notwithstanding any investigation made by any party to this Subscription
Agreement, all covenants, agreements, representations, and warranties made by
the Corporation and the Purchaser herein will survive the execution of this
Subscription Agreement, the delivery to the Purchaser of the Shares being
purchased, and the payment therefor.

 

vi. This Subscription Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Corporation and the Purchaser.

 

vii. In case any provision contained in this Subscription Agreement should be
invalid, illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

viii. This Subscription Agreement will be governed by, and construed in
accordance with, the internal laws of the Commonwealth of Massachusetts, without
giving effect to the principles of conflicts of law that would require the
application of the laws of any other jurisdiction.

 

ix. This Subscription Agreement may be executed in one or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

THL CREDIT PARTNERS BDC HOLDINGS, L.P.   By:  

THL CREDIT PARTNERS BDC HOLDINGS GP, LLC;
its general partner

  By:   THL CREDIT PARTNERS GP, L.P.;     its sole member   By:   THL CREDIT
GROUP GP, LLC,     its general partner   By:  

/s/ James K. Hunt

    James K. Hunt     Authorized Person THL CREDIT, INC.   By:  

/s/ Terrence W. Olson

    Terrence W. Olson     Chief Financial Officer

[Signature Page to Subscription Agreement]

 

5